Citation Nr: 1728481	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  10-29 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for cause of death.  


REPRESENTATION

Appellant represented by:	American Legion 


ATTORNEY FOR THE BOARD

N.Yeh., Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from September 1966 to September 1969.  The Veteran died on May 2009 and the appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia.

The matter was previously remanded in October 2015 for further development.  It is now back before the Board for appellate consideration.  



FINDINGS OF FACTS

1.  The immediate cause of death listed on the death certificate was rectal cancer with metastases, with no other causes being listed. 

2.  At the time of the Veteran's death, service connection was granted a 30 percent evaluation for kidney stones.  


CONCLUSION OF LAW

The criteria for DIC benefits under 38 U.S.C.A. § 1151 have not been met. 38 U.S.C.A. § 1151 (West 2014);  38 C.F.R. § 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In the context of a claim for service connection for the cause of death, VCAA notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). VA satisfied its duty to notify in a May 2009 letter to the appellant.  The Board finds that there is no prejudice to the appellant in proceeding to decide this claim.

VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim.  VA and private medical records were obtained.  No additional opinion is required regarding the appellant's DIC claim.  38 U.S.C.A. § 5103A (a) (West 2014); Delarosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) (noting that Section 5103A(a), and not (d), applies to DIC claims, and requires that VA need only obtain a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit"). There is no evidence that additional records have yet to be requested or that obtaining additional opinions are in order.  The appellant has not asserted any outstanding evidence needed to be considered by the Board.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  

II.  Service Connection for Cause of Death

The law provides Dependency and Indemnity Compensation (DIC) for a spouse of a veteran who dies from a service-connected disability.  See 38 U.S.C.A. § 1310.  A service-connected disability is one which was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection requires that the evidence show: (1) the existence of a disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the disability and a disease or injury incurred or aggravated during service-the so-called "nexus" element.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) .

There is a rebuttable presumption of service connection for certain chronic diseases, including cardiovascular-renal disease, if the disease manifested to a compensable degree within one year of separation from active service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).

There is also a rebuttable presumption of service connection that can be established based on herbicide exposure.  38 C.F.R. § 3.307 (a)(6).  For VA purposes, an "herbicide agent" includes the chemicals 2,4-D; 2,4,5-T and its contaminant TCCD; cacodylic acid; and picloram. 38 C.F.R. § 3.307 (a)(6)(i).  For the purposes of determining herbicide exposure, a veteran who served in qualifying locations is presumed to have been exposed to an herbicide agent.  38 C.F.R. § 3.307 (a)(6)(iii).  If the veteran is presumed to have been exposed to herbicides, the veteran is entitled to a presumption of service connection for certain disorders.  38 C.F.R. § 3.309 (e). This presumption is specifically limited to those diseases listed.  Id.

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312 (a). A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown: that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (c)(1).  

To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's death. Merely showing that a veteran received care, treatment, or examination and that the veteran has died does not establish cause.  38 C.F.R. § 3.361 (c)(1) (2016).  Medical treatment cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361 (c)(2) (2016).  The proximate cause of death is the action or event that directly caused the death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361 (d) (2016).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312 (c)(3).
The Veteran passed away in May 2009.  On his death certificate, the immediate cause of death was listed as rectal cancer with metastases.  The appellant, the Veteran's surviving spouse, filed an application for Dependency and Indemnity Compensation (DIC), Death Pension, and Accrued Benefits by a Surviving Spouse in September 2009.  It is the appellant's contention that the Veteran's death was caused by his rectal cancer that he developed as a result of his exposure to Agent Orange during his military service in the Republic of Vietnam.  

At the time of the Veteran's separation examination in September 1969, it was noted that the Veteran had suffered from kidney stones during service.  The Veteran's Service Treatment Record (STRs) shows that the Veteran has had treatments for a kidney condition in December 1966, October 1967, and May 1968.  His rectum was noted as normal.  Conditions related to his rectum were not reported to a physician until more than three decades later in December 2004.  In an April 2009 statement, the appellant claims that the Veteran suffered from both prostate and rectal cancer and that his condition was terminal.  

In a December 2004 treatment record, a lower endoscopy revealed evidence of rectal bleeding, an invasive adenocarcinoma of the rectum and colon.  Later in February 2005, a colonoscopy showed a 9 cm lesion in the rectum and the Veteran was subsequently diagnosed with adenocarcinoma of the rectum.  The Veteran underwent chemotherapy treatments but a June 2006 treatment record showed that his rectal cancer was now at Stage 3.  He continued cancer treatment thereafter but further scans later in November and December 2008 revealed no improvements to the Veteran rectal cancer and that the Veteran was now suffering from lung lesions and a frontal brain metastasis.  After continuous treatment, the Veteran passed away in May 2009 from rectal cancer.  

Contrary to the appellant's April 2009 statement, the medical evidence of record does not indicate a diagnosis of prostate cancer.  At the time of his death, he was service connected for a kidney condition.  After his separation from service, the Veteran continued to suffer from recurrent kidney stones in April 1972 and thereafter.  He sought another treatment for a ureteral stone in January 1978.  The Veteran later underwent a cystoscopy to treat his renal calculus in July and August 1990.  The Veteran however, continued to suffer from multiple occurrences of kidney stones.  In January 1994, the Veteran complained of frequent urination and low back pain that radiated to the groin region, and was treated for a urine infection.  In a July 1994 treatment record, the Veteran suffered from bilateral kidney stones and was subsequently treated.  In March 1995, the Veteran sought treatment for symptoms compatible with prostatitis.  Physical examination revealed that his urinalysis was acellular.  There were no signs of hernias and his genitalia appeared to be normal.  His rectal examination reflected a 1 1/2 to 2 enlarged prostate.  A later digital rectal examination confirmed the finding of an enlarged prostate.  In February 2005, the Veteran's rectal examination revealed a presence of a mass in the rectum posterior to the level of the prostate.  While it is noted in various medical records that the Veteran's father had prostate cancer, treatment records were silent regarding a positive diagnosis of prostate cancer for the Veteran.  Later that month, the Veteran returned due to rectal bleedings and pain.  Examination and tests revealed that the Veteran's rectal tumor has progressed to clinical stage T3.  No diagnosis of prostate cancer was made.  There is no competent and probative evidence that suggests that the Veteran's service connection condition aggravated or caused the Veteran's death.  

After consideration of the Veteran's collective medical evidence, the Board opines that the Veteran's rectal cancer was not incurred or caused by the Veteran military service.  The Veteran's STRs did not indicate a condition relating to the rectum during his service.  Subsequent medical treatment records did not indicate a rectal condition until 2004, approximately 35 years after his separation from service.  Rectal cancer is not a condition for which the presumption of service connection based on exposure to herbicides in the Republic of Vietnam applies.  While prostate cancer is listed under 38 C.F.R. §3.309(e) as a recognized condition due to herbicides exposure, the Veteran did not have a diagnosis of prostate cancer.  His cause of death as listed on his death certificate was rectal cancer.  Furthermore, the Veteran exposure to Agent Orange has not been presumed.  The Board acknowledges that Veteran was awarded with a Vietnam Campaign Medal as well as a Vietnam Service Medal.  However, the VA's Adjudication Manual instructs that receipt of either medal is not by itself sufficient proof of Vietnam service for the purpose of proving Agent Orange exposure.  See M2-1, IV.ii.1.H.1.g (updated March 3, 2017).  The Vietnam Service Medal and the Vietnam Campaign Medal may be given to service members who were stationed on ships offshore or flew high altitude missions over Vietnam.  There is nothing in the Veteran's DD Form 214 that indicates that he served aboard any ships or aircrafts while in service.  

Additionally, cancer is not listed as one of the chronic diseases under 38 C.F.R. §3.309(a).  Therefore service connection on a presumptive basis as a "chronic" diease may not be granted.  

The evidence is against a finding that the Veteran's rectal cancer is causally related to his service, manifested within an applicable presumptive period, or is related to herbicide exposure.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  






ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


